The Disciplinary Review Board having filed with the Court its decision in DRB 17-110, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that BRYAN BLANEY of MONTCLAIR, who was admitted to the bar of this State in 1987, should be reprimanded for violating RPC 5.5(a) (practicing while ineligible), and good cause appearing;
It is ORDERED that BRYAN BLANEY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.